DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Notice of Allowability is a corrected Notice of Allowability mailed on 02 February 2022, correcting a minor deficiency. The Applicant has not made a foreign priority claim of the instant Application, as previously indicated in the Notice of Allowance.

Applicant’s amendments and arguments filed on 07 December 2021 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 90-108 and now renumbered as claims 1-19 are allowed over the prior art of record.

Reasons for Allowance
Regarding independent claims 90 and 101, Applicants particular method and associated systems of the first feedback device configured to receive a plurality of feedback entries and reject at least one repetitive feedback entries within a predefined time window without further intervention by the individual, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Regarding independent claim 94, Applicants particular system of configured to receive a plurality of feedback entries and reject at least one repetitive feedback entries within a predefined time window without further intervention by the individual, the 

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 2, 2022